712 N.W.2d 717 (2006)
474 Mich. 1130
John T. ANDERSON, Amy A. Baur, Melissa K. Goodnoe, Bret D. Goodnoe, Roland Harmes, Jr., Daniel J. Jones, Eleanor V. Luecke and Thomas C. Voice, Plaintiffs-Appellees,
v.
CHARTER TOWNSHIP OF MERIDIAN and Meridian Township Board of Trustees, Defendants-Appellees, and
Louis J. Eyde Limited Family Partnership and George F. Eyde Limited Family Partnership, Intervening Defendants-Appellants.
Docket No. 130362. COA No. 262168.
Supreme Court of Michigan.
April 28, 2006.
On order of the Court, the application for leave to appeal the December 9, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.